           Case 2:20-cv-02458-RGK-SK Document 1-1 Filed 03/13/20 Page 1 of 3 Page ID #:10
                                            UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                  CIVIL COVER SHEET
I.   (a) PLAINTIFFS ( Check box if you are representing yourself O                      )         DEFENDANTS                  ( Check box if you are representing yourself              D)
                                                                                                   PRINCESS CRUISE LINES LTD.
 DEBRA DALTON ; and MICHAEL DALTON



(b) County of Residence of First Listed Plaintiff                   Out of State                  County of Residence of First Listed Defendant                         LOS ANGELES
(EXCEPT IN U.S. PLAINTIFF CASES)                                                                  (IN U.S. PLAINTIFF CASES ONLY)

(c) Attorneys (Firm Name, Address and Telephone Number) If you are                                Attorneys (Firm Name, Address and Telephone Number)                     If you are
representing yourse lf, provide the same information.                                             representing yourself, provide the same information .

 Gerald Singleton; J. Ross Peabody- SINGLETON LAW FIRM, APC
 450 A Street, 5th Floor
 San Diego, California 92101

II. BASIS OF JURISDICTION (Place an X in one box only.)                                  Ill. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
                                                                                                (Place an X in one box fo r p laint iff and o ne for d efendant)
                                                                                                                       PT F        DEF                                            PTF       DEF
D 1. U.S. Government                    D 3. Fed eral Qu est ion (U.S.                   Citizen ofThis State          D      1    D     1 Incorporated o r Principal Place
                                                                                                                                           of Business In this State
                                                                                                                                                                                   D    4   D     4
      Pl aintiff                            Gov ernment Not a Party)
                                                                                         Citizen of Another State                             Incorporated and Principal Place     0    5   0     5
                                                                                                                                              of Business in Another State
D 2. U.S. Gove rnment                   ~ 4. Diversity (Indicate Citizenship             Citizen or Subject of a
                                                                                                                       D      3     D    3    Foreign Nation
      Defendant                            of Pa rties in Item Ill)                      Foreign Country


IV. ORIGIN       (Place an X in one box only.)                                                                                                        _Multidistrict
[g]
       1. Original      D 2. Removed from       D
                                             3. Remanded from                D     4. Reinstated or    D   5. Transferred from Another           D 6 Litigation
                                                                                                                                                      •         -        D
                                                                                                                                                                             8. Multid lstrict
                                                                                                                                                                                Lit igatio n -
          Proceeding         State Court        Appellate Court                       Reopened                District (Specify)                        Transfer                Di rect File


V. REQUESTED IN COMPLAINT: JURY DEMAND: [g)                                   Yes    O      No        (Check "Yes" only if demanded in complaint.)

CLASS ACTION under F.R.Cv.P. 23:                       0   Yes     (g] No                       ~ MONEY DEMANDED IN COMPLAINT:                                 $
VI. CAUSE OF ACTION      (Cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)
Negligence; Gross Negligence. Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332.


VII. NATURE OF SUIT (Place an X in one box only).
I      OTHER STATUTeS                   CONTRACT            REAL PROPERTY CONT,                   IMMIGRATION                     PRISONER PETmONS                     PROPERTY RIGHTS                I
                                  □    110 Insurance
                                                           □       240 Torts to Land             462 Naturalization                                            D   820 Copyrights
 □    375 False Claims Act                                                                                                          Habeas Corpus:
                                                                   245 Tort Product         □    Application
                                                                                                                           D                                   D
      376QuiTam
                                  □    120Marine
                                                           □       Liability                     465 Other                 0
                                                                                                                                  463 Alien Detainee
                                                                                                                                  510 Motions to Vacate
                                                                                                                                                                   830 Patent
D     (31 USC 3729(a))
                                  D   130 Miller Act               290 All Other Real       D    Immigration Actions              Sentence                     O   835 Patent - Abbreviated
                                                           D       Property                                                0      530 General                      New Drug Application
      400 State                        140 Negotiable                                              TORTS
□     Reapportionment
                                  □    Instrument                     TORTS                  PERSONAL PROPIRTY             D      535 Death Penalty            0   840 Trademark
                                                                  PERSONAL INJURY
D     410 Antitrust                    150 Recovery of                                      D    370 Other Fraud                             Other:                    SOCitAL SEC::URITV             'I
D     430 Banks and Banking
                                  □
                                       Overpayment &
                                                           □       31 O Airplane
                                                                                                                           □       540 Mandamus/Other          0   861 HIA (1395ft)
      450 Commerce/ICC
                                       Enforcement of
                                       Judgment            D
                                                                   31 S Airplane            □    371 Truth in Lending
                                                                                                                                                               D   862 Black Lung (923)
D     Rates/ Etc.
                                                                   Product Liability             380 Other Persona l       D       550 Civil Rights
                                                                                            D                                                                  0
                                  □    151 Medicare Act            320 Assault, Libel &          Property Damage                   555 Prison Condition            863 DIWC/DIWW (405 (g))
D     460 Deportation
                                       152 Recovery of
                                                           D       Slander
                                                                                                 385 Property Damage       □       560 Civil Detainee          0   864 SSID Title XVI
      4 70 Racketeer lnflu-                                        330 Fed. Employers'      D                              D
□     enced & Corru pt Org.
                                  □    Defaulted Student
                                       Loan (Exel. Vet.)
                                                           D       Liability
                                                                                                 Product Liabil ity
                                                                                                  BANKRUPTCY
                                                                                                                                   Conditions of
                                                                                                                                   Confinement                 0   865 RSI (405 (g))
□     480 Consumer Credit
                                      153 Recovery of
                                                           D       340 Marine
                                                                                                 422 Appeal 28                FORFEITURE/PENALTY                       FEDERAL TAX SUITS              I
D     490 Cable/Sat TV
                                  D                                345 Mari ne Product
                                                                                            □ use    158
                                      Overpayment of       D       Liability                                                      625 Drug Related                 870 Taxes (U.S. Plaintiff or
      850 Secu rities/Com-            Vet. Benefits                                              423 Withdrawal 28         D      Seizure of Property 21       D
□
                                                                                                                                                                   Defendant)
      modlt ies/Exchange
                                       160 Stockholders'    □      350 Motor Vehicle        □    USC 157
                                                                                                                           O
                                                                                                                                  USCB81
                                                                                                                                                                   871 IRS-Third Party 26 USC
      890 Other Statutory         □    Suits
                                                            D
                                                                   355 Motor Vehicle               CIVIL RIGHTS                   690Other                     D   7609
□     Actions                                                      Product Llablllty
                                                                                                                                         LABOR
                                  □
                                       190 Other                   360 Other Personal       □    440 Other Civil Rights
□     891 Agricultural Acts
                                       Contract             [8]    Injury                   D    441 Voting                D      710 Fair Labor Standards
                                                                                                                                  Act
      893 Environmental
□     Matters                     D   195 Contract
                                                            D
                                                                   362 Personal Injury-
                                                                                            0    442 Employment            0      720 Labor/Mgmt.
                                      Product Uabllity             Med Malpratice
D     895 Freedom of info.
                                  D    196 Franchise               365 Personal Injury-     O    443 Housing/                     Relations
      Act                                                   D      Product Liability             Accommodations
                                                                                                                           0      740 Railway Labor Act
D     896 Arbitration                 REAL PROPERTY                367 Health Care/              445 American with
                                  O    210Land                     Pharmaceutlcal           O    Disabilities-             D      751 Famlly and Medical

0
      899 Admin. Procedures            Condemnation         □      Personal Inj ury              Employment
                                                                                                                           D
                                                                                                                                  Leave Act
      Act/Review of Appeal of
      Agency Decision
                                  D    220 Foreclosure             Product Liability        D    446 American with                790 Other Labor
                                                                                                                                  Litigation
                                                                   368 Asbestos                  Dlsa bllitles-Other
D     950 Cons titutionality of   D   230 Rent Lease &      D      Personal Injury          0    448 Education
                                                                                                                           D      791 Employee Ret. Inc.
      State Statutes                  Eiectment                    Prnd"rt I ;,hilltv                                             Security Act


FOR OFFICE USE ONLY:                         Case Number:
CV-71 (05/17)                                                                        CIVIL COVER SHEET                                                                           Page 1 of 3
          Case 2:20-cv-02458-RGK-SK Document 1-1 Filed 03/13/20 Page 2 of 3 Page ID #:11
                                            UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                  CIVIL COVER SHEET

VIII. VENUE:       Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
 o ch ange, in accord ance wI'th the Co ur t's Gen era I Ord er s,up on review by the Court of your Complaint or Notice of Removal

QUESTION A: Was this case removed
from state court?                                                  STATE CASE WAS PENDING IN THE COUNTY OF:                                       INITIAL DIVISION IN CACD IS:
                           IB]
              □     Yes          No

If "no," skip to Question B. If "yes," check the
                                                   □    Los Angeles, Ventura, Santa Barbara, or San Luis Obispo                                             Western

boK to the right that applies, enter the
corresponding division in response to
                                                   □    Orange                                                                                             Southern

Question E, below, and continue from there.        □    Riverside or San Bernardino                                                                         Eastern



QUESTION B: Is the United States, or 8.1. Do SO% or more of the defendants who reside in                            YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a  the district reside in Orange Co.?
PLAINTIFF in this action?
                                                                                                               □    Enter "Southern" in response to Question E, below, and continue
                                                                                                                    from there.
                                                   check one of the boxes to the right   ➔
                           IB]
              □     Yes          No
                                                                                                               □    NO. Continue to Question B.2.

                                                   8.2. Do 50% or more of the defendants who reside in              YES. Your case will initfally be assigned to the Eastern Division.
If "no," skip to Question C. If "yes," answer      the district reside in Riverside and/or San Bernardino
Question B.1, at right.                            Counties? (Consider the two counties together.)             □    Enter "Eastern" in response to Question E, below, and continue
                                                                                                                    from there.

                                                   check one of the boxes to the right                              NO. Your case will initially be assigned to the Western Division.
                                                                                         ➔
                                                                                                               □    Enter "Western" in response to Question E, below, and continue
                                                                                                                    from there.


QUESTION C: Is the United States, or C.1. Do 50% or more of the plaintiffs who reside In the                        YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a  district reside in Orange Co.?
DEFENDANT in this action?                                                                                      □    Enter "Southern" in response to Question E, below, and continue
                                                                                                                    from there.
                                                   check one of the boxes to the right   ➔
                           IB]
              □      Yes         No
                                                                                                               □    NO. Continue to Question C.2.

                                                   C.2. Do 50% or more of the plaintiffs who reside in the          YES. Your case will initially be assigned to the Eastern Division.
If "no," skip to Question D. If "yes," answer      district reside in Riverside and/or San Bernardino
Question C. 1, at right.                           Counties? (Consider the two counties together.)             □    Enter "Eastern" in response to Question E, below, and continue
                                                                                                                    from there.

                                                   check one of the boxes to the right   ➔                          NO. Your case will initially be assigned to the Western Division.

                                                                                                               □    Enter "Western" in response to Question E, below, and continue
                                                                                                                    from there.
              -                                                                                                A.                            B.                              c.
                                                                                                                                   Riverside or San            Los Angeles, Ventura,
QUESTION D: Location of plaintiffs and defendants?                                                      Orange County             Bernardino County            Santa Barbara, or San
                                                                                                                                                                Luis Obispo County

Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank If none of these choices apply,)                               □                            □                                □
Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices
aooly.)                                                                                                       □                            □                                lg]

                  D.1. Is there at least one answer in Column A?                                              D.2. Is there at least one answer in Column B?
                                      D Yes        ~ No                                                                         D Yes          [g]   No

                    If "yes," your case will initially be assigned to the                                        If "yes," your case will initially be assigned to the
                                  SOUTHERN DIVISION.                                                                            EASTERN DIVISION.

     Enter "Southern" in response to Question E, below, and continue from there.                                 Enter "Eastern" in response to Question E, below.

                           If "no," go to question D2 to the right.         ➔                               if "no," your case will be assigned to the WESTERN DIVISION.




                                                                                                                                                                                   '.
                                                                                                                 Enter "Western" in response to Question E, below.


QUESTION E: Initial Division?                                                                                               INITIAL DIVISION IN CACD

Enter the initial division determined by Question A, B, C, or D above:
                                                                                     ➔        WESTERN

QUESTION F: Northern Counties?
Do 50% or more of plaintiffs or defendants In this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?                                D Yes          ~No

 CV-71 (05/17)                                                                     CIVIL COVER SHEET                                                                     Page 2 of 3
          Case 2:20-cv-02458-RGK-SK Document 1-1 Filed 03/13/20 Page 3 of 3 Page ID #:12
                                          UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                               CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed In this court?                                                                    ~ NO                 0     YES

        If yes, list case number(s):

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed In this court?
                                                                                                                                                ~ NO                 0     YES
        If yes, list case number(s):



        Civil cases are related when they (check all that apply):

              D     A. Arise from the same or a closely related transaction, happening, or event;

              D     B. Call for determination of the same or substantially related or similar questions of law and fact; or
              D     C. For other reasons would entail substantial duplication of labor if heard by different judges.

        Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.



        A civil forfeiture case and a criminal case are related when they (check all that apply):

              □     A. Arise from the same or a closely related transaction, happening, or event;


              □     B. Call for determination of the same or substantially related or similar questions of law and fact; or
                    C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
              □     labor if heard by different Judges.


X. SIGNATURE OF ATTORNEY
(OR SELF-REPRESENTED LITIGANT): _/s_/G
                                     _ er_a_ld_S
                                               _i_
                                                 n g_l_e t_o_n _ _ _ _ _ _ _ _ _ __ _                                                DATE:       March 13, 2020

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).




Key to Statistical codes relating to Social Security Cases:

     Nature of Sult Code       Abbreviation                    Substantive Statement of Cause of Action
                                                   All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
        861                       HIA              include claims by hospita ls, ski lled nursing facilities, etc., for certification as providers of services under the program.
                                                   (42 U.S.C. 193SFF(b))

        862                       BL               All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
                                                   923)

                                                   All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
        863                       DIWC
                                                   all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

                                                   All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
        863                       DIWW
                                                   amended. (42 U.S.C. 405 (g))

                                                   All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
        864                       SSID
                                                   amended.

        865                       RSI              All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
                                                   (42   u.s.c. 405 (g))




CV-71 (05/17)                                                                   CIVIL COVER SHEET                                                                    Page 3 of 3
